           Case 3:20-cv-00092-MPS Document
                             UNITED STATES 32DISTRICT
                                              Filed 02/12/20
                                                        COURTPage 1 of 1
                                     DISTRICT OF CONNECTICUT


JOHN DOE

    vs
                                                                            CASE NO.: 3:20CV62(MPS)
UNIVERSITY OF CONNECTICUT
BRIAN GOEPFRICH
GREGORY BOUQUOT
MICHAEL GILBERT


                                           JUDGMENT

         This action having commenced by complaint and assigned to the Honorable Michael P. Shea,

United States District Judge, and

          The Court having considered the full record of the case including applicable principles of law, and

having filed its ruling on February 11, 2020 entering judgment in accordance with the terms of the Consent

Order; it is therefore

         ORDERED, ADJUDGED and DECREED that the judgment be and is hereby entered in

accordance with the terms of the Consent Order.

         Dated at Hartford, Connecticut, this 12th day of February 2020.


                                                             ROBIN D. TABORA, Clerk


                                                                        /s/
                                                             By: Devorah Johnson
                                                                 Deputy Clerk


   EOD 2/12/20
